DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swales et al. (US Patent No.: 8169110) in view of Gabrys et al. (US Patent No.: 6624542).
For claim 1, Swales et al. disclose the claimed invention comprising: an electric machine (reference numeral 16) with a rotor (reference numeral 64, see figure 2), a stator (reference numeral 66) and an air gap (reference numeral 120) arranged between the rotor and the stator (see figure 2); a transmission (reference numeral 14, see figure 5); and a cooling circuit (reference numeral 128) for conducting a coolant through the electric machine and the transmission (see figure 5), wherein the coolant is provided for lubricating and cooling the transmission (reference numeral 14) and for directly cooling electrical conductors (reference numeral 68) of the stator (see figure 2).  Swales et al. however does not specifically disclose the cooling circuit being provided so that the coolant does not enter the air gap.  
Gabrys et al. disclose a cover component (reference numeral 101) for preventing coolant from entering an air gap between the stator (reference numeral 95) and the rotor (reference numeral 93, see figure 4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a cover component as disclosed by Gabrys et al. for the cooling circuit of Swales et al. for predictably providing desirable configuration for facilitating the cooling of the device.  
For claim 2, Swales et al. disclose the stator having stator grooves (in which end turns 68 are disposed in stator 66, see figure 2), but Swales et al. in view of Gabrys et al. do not specifically disclose the drive train further comprising a can separating the stator grooves of the stator in a fluid-tight fashion from a rotor space in which the rotor is arranged.  Gabrys et al. already disclose a cover component (reference numeral 101) which can be considered a can surrounding the rotor (reference numeral 93, see figure 4) which separates the stator (reference numeral 95) from the rotor space (see figure 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the can element as disclosed by Gabrys et al. for separating the stator grooves from the rotor space of Swales et al. in view of Gabrys et al. for predictably providing desirable configuration for facilitating the cooling of the device.  
For claim 6, Swales et al. disclose the coolant being an oil (see column 3, lines 34-35).  
For claim 12, Swales et al. already disclose the structure of the drive train as disclosed above for claim 1, and applying the device to an apparatus such as a motor vehicle merely recites the intended purpose of the invention, which does not provide structural differences between the claimed invention and the prior art.  

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swales et al. in view of Gabrys et al. as applied to claim 2 above, and further in view of Ying et al. (US Patent No.: 4092555).
For claim 3, Swales et al. in view of Gabrys et al. disclose the claimed invention except for the can being laminated into the electric machine.  Having a laminated sleeve component between the rotor and stator is a known skill as disclosed by Ying et al. (see column 4, lines 34-37, see figure 1, reference numeral 17), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the laminated sleeve as disclosed by Ying et al. between the rotor and stator of Swales et al. in view of Gabrys et al. for predictably providing desirable configuration for stator components of the device.  

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swales et al. in view of Gabrys et al. as applied to claim 2 above, and further in view of Schaefer (US Patent No.: 2698911).
For claim 4, Swales et al. in view of Gabrys et al. disclose the claimed invention except for the can being inserted into the electric machine.  Having a cylinder component inserted between the stator and rotor is a known skill as exhibited by Schaefer (see column 4, lines 30-35), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the cylinder inserted as disclosed by Schaefer between the rotor and stator of Swales et al. in view of Gabrys et al. for predictably providing desirable configuration for stator components of the device.  

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swales et al. in view of Gabrys et al. as applied to claim 2 above, and further in view of Lindberg (US Patent No.: 5519269).
For claim 5, Swales et al. in view of Gabrys et al. disclose the claimed invention except for the stator grooves being part of the cooling circuit.  Lindberg discloses the coolant flowing through the stator grooves (see column 7, lines 14-16, reference numeral 52, see figures 3-5 and 10), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the coolant flow through the stator grooves as disclosed by Lindberg for the cooling circuit of Swales et al. in view of Gabrys et al. for predictably providing desirable configuration for cooling the stator elements of the device.  

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swales et al. in view of Gabrys et al. as applied to claim 1 above, and further in view of Dlala et al. (US Patent No.: 10158263).
For claim 7, Swales et al. in view of Gabrys et al. disclose the claimed invention except for the coolant being dielectric.  Having dielectric coolant is a known skill as disclosed by Dlala et al. (see column 8, lines 25-27), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the dielectric coolant as disclosed by Dlala et al. for the coolant of Swales et al. in view of Gabrys et al. for predictably providing desirable configuration for facilitating the cooling of the device.  

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swales et al. in view of Gabrys et al. as applied to claim 1 above, and further in view of Gauthier et al. (US Patent No.: 9762106).
For claim 8, Swales et al. in view of Gabrys et al. disclose the claimed invention except for the cooling circuit being configured to cool the rotor.  Figures 9 and 10 of Gauthier et al. disclose the cooling circuit being configured to cool the rotor as well as cool the stator (reference numerals 903, 905, 805, 115, figures 9 and 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the cooling circuit configured to cool the rotor as disclosed by Gauthier et al. for the cooling circuit of Swales et al. in view of Gabrys et al. for predictably providing desirable configuration for facilitating the cooling of the device.  

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swales et al. in view of Gabrys et al. as applied to claim 1 above, and further in view of Berry (US Patent No.: 9846002).
For claim 9, Swales et al. in view of Gabrys et al. disclose the claimed invention except for a heat exchanging device for transferring heat from the coolant to a further medium.  Having a heat exchanging device is a known skill as disclosed by Berry (reference numeral 52, see column 3, lines 6-10, and figure 1), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the heat exchanging device as disclosed by Berry for transferring heat for Swales et al. in view of Gabrys et al. for predictably providing desirable configuration for facilitating the cooling of the device.  

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swales et al. in view of Gabrys et al. and Berry as applied to claim 9 above, and further in view of Wallace et al. (US Patent No.: 10252597).
For claim 10, Swales et al. in view of Gabrys et al. and Berry disclose the claimed invention except for the drive train having a further cooling circuit that is configured to cool a battery of the drive train with a further coolant, and wherein the heat exchanging device is configured to transfer heat from the coolant to the further coolant.  Wallace et al. disclose the battery element (reference numeral 114, see column 7, lines 16-20) cooled by coolant (see column 8, lines 26-28) and when combined with Berry disclosing the heat exchanging device (reference numeral 52, see column 3, lines 6-10, and figure 1) this would disclose a further cooling circuit that is configured to cool a battery of the drive train with a further coolant, and the heat exchanging device being configured to transfer heat from the coolant to the further coolant.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the battery element cooled by coolant as disclosed by Wallace et al. and the heat exchanging device as disclosed by Berry for the cooling circuit of Swales et al. in view of Gabrys et al. and Berry for predictably providing desirable configuration for facilitating the cooling of the device.  

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swales et al. in view of Gabrys et al., Berry, and Wallace et al. as applied to claim 10 above, and further in view of Heller et al. (US Patent Application Pub. No.: 2007/0284157 A1).
For claim 11, Swales et al. in view of Gabrys et al., Berry, and Wallace et al. disclose the claimed invention except for power electronics, the drive train being configured so that the power electronics are cooled at least partially with the coolant in a direct fashion and/or the power electronics are cooled at least partially with the further coolant, the power electronics having a cooling plate, the further cooling circuit being configured to permit the further coolant to flow around the cooling plate, and the cooling circuit being configured to permit the coolant to flow around at least one of an intermediate circuit capacitor of the power electronics, electrical switching elements of the power electronics and one or more busbars of the power electronics.  Cooling power electronics is known as shown in Heller et al. which discloses power electronics having a cooling plate and the coolant flowing around at least one of an intermediate circuit capacitor of the power electronics, electrical switching elements of the power electronics and one or more busbars of the power electronics (see paragraphs [0058-0069]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the power electronics cooled as disclosed by Heller et al. for the cooling circuit of Swales et al. in view of Gabrys et al., Berry, and Wallace et al. for predictably providing desirable configuration for facilitating the cooling of the device.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose embodiments of cooling arrangements in the device: US 9614416 B2 (Schrage; Henrik et al.), US 8555826 B2 (Feldhaus; Georg et al.), US 8556011 B2 (Anwar; Mohammad N et al.), US 6762520 B1 (Ehrhart; Peter et al.), US 6177734 B1 (Masberg; Ullrich et al.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834